Citation Nr: 0900906	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2. Entitlement to service connection for a bipolar affective 
disorder.

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active duty from September 1981 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied 
service 
connection for PTSD, and a bipolar disorder.  

The veteran was scheduled for a videoconference hearing in 
August 2008. The record reflects that he cancelled that 
hearing, and did not request that the hearing be rescheduled. 
Therefore, his request for such hearing is considered 
withdrawn.

This case was advanced on the Board's docket by a Veterans 
Law Judge for good cause. 38 U.S.C.A. § 7107 (West 2002& 
Supp. 2008); 38 C.F.R. § 20.900(c) (2008). 

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, DC. VA will notify you 
if further action is required on your part.


FINDINGS OF FACT

1.  The evidence is in equipoise on the issue of whether the 
veteran has PTSD as a result of a verified in-service 
stressor.  

2.  A bipolar disorder was not present in-service, it was not 
compensably disabling within one year of active duty, and the 
preponderance of the evidence is against the finding that any 
current bipolar disorder is etiologically related to the 
veteran's active service.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, PTSD 
was incurred in active military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

2.  A bipolar affective disorder was not incurred or 
aggravated during the veteran's military service, and it may 
not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in May 2004 and July 
2004 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  While VA did 
not provide notice of how disability ratings and effective 
dates are assigned, that failure is not prejudicial relative 
to the claim of entitlement to service connection for a 
bipolar disorder since that claim is being denied and all 
questions on those subjects are moot.  As to whether the 
appellant is prejudiced by this failure relative to his claim 
of entitlement to service connection for post traumatic 
stress disorder the veteran preserves his right to appeal 
both the effective date and the rating assigned by the RO 
when it implements the decision announced below.

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated. The claimant was provided the opportunity 
to present pertinent evidence and testimony, although he 
cancelled his scheduled videoconference hearing.  There is 
not a scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
personnel and treatment records, VA medical records, private 
medical records, and lay statements.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   

 Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304. Certain chronic disabilities, such as a psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  The U.S. Court of 
Appeals for Veterans Claims similarly held in Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002) that while the 
veteran's unit records did not specifically show that he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

I.  PTSD

The veteran contends that he has PTSD as a result of a 
stressor he experienced while he was in service.  His service 
personnel records indicate that he was assigned to 
Headquarters and Headquarters Company, 2d Battalion, 69th 
Armor from June 1986 to September 1987.  His personnel 
records do not indicate that he served in combat or engaged 
in combat with the enemy.  In his initial stressor 
statements, he related that his unit was assigned to clear a 
gunnery range during a training exercise in Canada.  A shell 
exploded injuring or killing a corporal in his unit.

In a March 2007 response to a query from VA, the U.S. Army 
and Joint Services Records Research Center confirmed that 
elements of the Headquarters and Headquarters Company, 2d 
Battalion, 69th Armor were down range working on a target 
detail in preparation for a gunnery exercise, when a corporal 
was injured when a dud round exploded.  The corporal was 
evacuated to a hospital and underwent surgery.

In addition VA received letters dated in August and September 
2007 from the Company Commander and the veteran's platoon 
sergeant from Company D, 2d Battalion, 69th Armor confirming 
the unit's involvement in the aforementioned incident.  While 
neither man could remember if the veteran was present during 
the incident, they both confirm he had been a member of the 
unit during that time period. 

Based on this independent corroborating evidence, the veteran 
is found to have been exposed to a verified stressor while he 
was on a training exercise in Canada.  See Doran, Suozzi, 
Pentecost.  

With regard to the question of whether the veteran has PTSD 
as a result of his confirmed stressor, there is medical 
evidence in support of, and against his claim.  Upon VA 
examination in December 2006, the examiner concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
Rather, he was diagnosed with a major depressive disorder and 
an anxiety disorder, not otherwise specified.  

In contrast, a May 2004 VA psychiatric assessment offered a 
provisional diagnosis of PTSD; a December 2006 psychological 
evaluation from the North Carolina Department of Health and 
Human Services, diagnosed among other psychiatric disorders, 
PTSD.  VA Medical Center  records reveal the veteran 
participated in the outpatient PTSD clinical treatment 
program from May 2004 to the present time. He was evaluated 
and diagnosed with PTSD.  He consistently discussed, during 
his therapy, being exposed to the exploding shell while on a 
training exercise in Canada.  VA Medical Center notes from 
the mental health clinic continue to show that the veteran is 
being treated for PTSD.  

In weighing the evidence of record, the Board finds that the 
evidence is in equipoise on the issue of whether the veteran 
has PTSD as a result of his military service.  While the 
December 2006 VA examination explained his opinion and 
reviewed the claims file, the record at that time does not 
appear to have contained the evidence verifying the claimed 
in-service stressor.  Accordingly, resolving reasonable doubt 
in the veteran's favor, the Board concludes that service 
connection for PTSD is warranted.  

II.	Bipolar affective disorder 

The claimant claims entitlement to service connection for a 
bipolar affective disorder.  In his statements he reports 
developing various psychiatric symptomatology primarily as a 
result of witnessing a fellow soldier being injured in a 
shell explosion.  

In this case, the veteran's service medical records are 
entirely silent as to any complaints, treatment, or diagnosis 
of a bipolar disorder.  The veteran's military behavior was 
unsatisfactory and action was taken in September 1988 to 
administratively separate the veteran from service.  While 
the veteran was examined in December 1988 for a possible 
psychiatric disorder, no psychiatric disability was noted.  

The earliest competent medical evidence of psychiatric 
problems dates from the May 2004 VA Medical Center initial 
treatment report which made provisional diagnoses of PTSD and 
a depressive disorder, not otherwise specified.  This was 15 
years after service, consequently, presumptive service 
connection for a bipolar disorder is not for consideration.

There is no post service continuity of complaints, or 
symptoms pertaining to any psychiatric disability prior to 
May 2004. The lapse of time between service separation in 
January 1989 and the earliest documentation of a disability 
in May 2004 is a factor for consideration in deciding a 
service connection claim. See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000). Significantly, the record is devoid of any 
competent medical opinion which relates any currently 
diagnosed bipolar disorder to service.

Without evidence of a chronic psychiatric disability in 
service, without evidence of a compensably disabling 
psychosis in the first year following discharge from active 
duty, and without competent medical evidence of a nexus 
between any current bipolar disorder and service, service 
connection for such disability is not warranted.

While there is evidence that the veteran has undergone 
treatment for psychiatric complaints post service, there is 
no competent medical opinion evidence linking a bipolar 
affective disorder to service.  

Regarding the appellant's assertions that a current bipolar 
affective disorder is related to service such assertions are 
not competent evidence because he is not shown to have the 
requisite training and expertise to offer a medical opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
benefit sought on appeal is denied.  Simply put, the 
appellant's lay assertions do not outweigh the more probative 
medical evidence of record, which shows that there is no 
present diagnosis of a bipolar affective disorder as a result 
of service.

In sum, service connection for a bipolar affective disorder 
as a result of service is denied. In making this decision the 
Board considered the benefit of the doubt doctrine; however, 
as the evidence is not equally-balanced in this regard, it 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to  service connection for PTSD is granted.

Entitlement to service connection for a bipolar affective 
disorder is denied.


REMAND

The veteran also claims entitlement to service connection for 
depression.  Given that the record shows depression to be 
associated with both post traumatic stress disorder and a 
bipolar disorder, and given that some examiners have found 
depression to be a stand alone disorder, further development 
is in order to clarify its etiology.

Therefore, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder and a copy of this Remand 
must be made available for the examiner 
to review.  Any tests deemed necessary 
should be accomplished.  The VA examiner 
is to provide a comprehensive diagnosis 
of any current psychiatric disability.  
Following the examination, the physician 
must address whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any diagnosed depression is 
caused or aggravated by the veteran's 
service connected post traumatic stress 
disorder.  A complete rationale must be 
provided for any opinion offered.  If the 
VA examiner concludes that an opinion 
cannot be offered without engaging in 
speculation then she/he should indicate 
this.

2.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for depression.  If 
the benefit is not granted, the veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


